Citation Nr: 1426012	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-35 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel




REMAND

The Veteran served on active duty from March 1968 to March 1970.  He died in January 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to service connection for the cause of the Veteran's death.  In April 2010, the Board remanded this issue to the RO for further evidentiary development.  

As noted previously, the Veteran's death certificate listed a probable abdominal aneurysm rupture as the cause of death.  The appellant contends that the Veteran's service-connected PTSD caused residual hypertension which in turn caused his abdominal aneurysm.  In support, the appellant states that, as a registered nurse, she often monitored his blood pressure when he would wake during the middle of the night due to PTSD symptoms.  She contends that his blood pressure would spike uncontrollably during the nighttime awakenings due to increased anxiety.

A July 2010 VA physician noted that a review of the Veteran's blood pressure readings revealed that his diastolic blood pressure was reasonably well controlled with treatment.  It was noted that, on the day the Veteran died, his blood pressure was 96/56.  The examiner acknowledged that uncontrolled hypertension can be a risk factor for the development of an aneurysm, but noted that the Veteran had multiple other risk factors including:  age, race, a history of smoking 25-plus years (strong risk factor even after smoking cessation), gender, and atherosclerosis (the Veteran was being treated for hyperlipidemia).  Based on this information, the examiner opined that it was less likely than not that the Veteran's PTSD contributed to his death. 

The appellant, who is a registered nurse, is competent to offer her own findings and opinion as to the Veteran's blood pressure.  Further, it should be pointed out that, by the way the July 2010 opinion was worded, the VA reviewer seemed to imply that PTSD could affect hypertension, but that it was because the Veteran did not have hypertension that his death could not be traced to PTSD.  Because of the wording of the opinion, and because the reviewer stated that uncontrolled hypertension can be a risk factor for the development of an aneurysm, the Board finds that an addendum opinion that specifically addresses the appellant's contentions is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the examiner who provided the July 2010 VA examination, or if unavailable, to another suitably qualified VA medical professional for an addendum opinion concerning the cause of the Veteran's death.  The reviewer must review the claims file, as well as any pertinent records associated with Virtual VA, prior to providing an opinion.  The reviewer is specifically asked to address the following:

Is it at least as likely as not (a 50 percent probability or greater) that a service-connected disability (specifically including PTSD and any consequent effect of uncontrolled hypertension) was a principal or contributory cause of the Veteran's death?  (The examiner should specifically address the appellant's findings of spiked blood pressure readings during the night when PTSD symptoms awakened the Veteran.)  An explanation should be provided regarding any possible relationship between PTSD and hypertension, including whether PTSD may have either caused or made worse any hypertension or any spikes in blood pressure during periods of anxiety.

2.  The AOJ should review the addendum report and confirm that it is fully compliant with this remand.  If it is deficient in any manner, corrective action must be taken

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished a supplemental statement of the case and provided an opportunity to respond before the claims folder is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


